Case 2:18-cv-13572-AC-SDD ECF No. 1-1 filed 11/16/18 Page|D.S Page 1 of 3

Emergency Professiona/ $ervices, /nc. v The Memoria/ Hospita/ d/b/a Memoria/ Healthcare

 

EleBlT 1

AFFlDAvlT c)F Accc)uNT DuE

 

C_ase 2:18-cv-13572-AC-$DD ECF No. 1-1 filed_11/16/18 Page|D.Q Rage 2 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF l\/HCHIGAN

EMERGENCY PROFESSIONAL
SERVICES, INC., an Ohio corporation,

Plaintiff, Case No:
V.

THE MEMORIAL HOSPITAL
d/b/a MEMORIAL HEALTHCARE,
a Michigan nonprofit corporation,

Defendant.

 

AFFIDAVIT OF ACCOUNT DUE

sTATE oF MICHIGAN )
) SS.

CoUNTY oF u)t»_¢/W ,t_i- , )

l, l\/HCHAEL LONG, being first duly sworn, depose and say that:

l. l am an officer for Emergency Professional Services, Inc. and, if
called upon as a Witness, can testify competently as to all matters set forth herein.
2. The Memorial Hospital d/b/a Memorial Healthcare is presently
indebted to Emergency Professional Services, Ine. on open account in the
principal amount of Three Hundred Seventy TWo Thousand SiX Hundred TWenty

Five and 91/100 Dollars ($372,625.91).

{continued on following page}

 

 

(;ase 2:148-cv-13572-AC-SDD ECF No. 1-1 filed 11/16/18 Page|D.lO Page 3 of 3

Further Affiant sayeth not.

By: Micliael Long :;

Its: Senior Vice~President

sTArE oP MIC]§HGAN )
)' ss

CoUNTY oF nhng )

On the :}:/_L/day of November, 2018, before me, the undersigned, a Notary
Public in and for said state, personally appeared Michael Long, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that

executed it.

Subscx 1ljecl and sworn to before me
this ’l day of November, 2018.

§` limineth V\U dla/maas

,.…;al (y#ublic
County, Michigan

MyComl:_nission Expires: 1;'»`{ { 2.! 2024

 

 

Acting in the County of

 

 

